PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/176,843
Filing Date: 31 Oct 2018
Appellant(s): Dawson, Michael



__________________
Scott D. Paul
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 01/13/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claim 21 based on 35 USC 112(a) – Broader than the Specification, is withdrawn.
The 35 USC 112(a) – Lack of Algorithm rejection of Claims 23, 30 and 37 is withdrawn. However, the Lack of Algorithm rejection of Claims 21, 28 and 35 is maintained.
The rejection of claims 28, 31-33, 35 and 38-40 based on 35 USC 112(b) – Hybrid, is withdrawn.
The rejection of claims 26, 27, 33, 34 and 40 based on 35 USC 112(b) – Relative Terminology, is withdrawn.
The rejection of claims 28-34 under 35 USC 102 is withdrawn.                                                                       

(2) Response to Argument

Rejection of Claims 21-27, 28-34 and 35-40 under 35 USC 112(a)
Lack of Algorithm
	Appellant states that the claim language at issue is a method step – not a “claimed function”.
	Claims 21, 28 and 35 recite “generating, as a self-executing data structure associated with a contract variance condition, a smart contract clause of a smart contract” Examiner notes that the specification does not provide the algorithm or steps/procedure for performing the function “a self-executing data structure” in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended them to be performed. See MPEP § 2161.01 I, 2163.02 and 2181, IV. For example the specification in PGPub (¶¶ [0053]) discloses “For example, one or more of the program modules may include blockchain system 96 or portions thereof. Program/utility 340 is executable by processing unit 316. Program/utility 340 and any data items used, generated, and/or operated upon by node 300 are functional data structures that impart functionality when employed by node 300. As defined within this disclosure, a "data structure" is a physical implementation of a data model's organization of data within a physical memory. As such, a data structure is formed of specific electrical or magnetic structural elements in a memory. A data structure imposes physical organization on the data stored in the memory as used by an application program executed using a processor. Therefore, one of ordinary skill would not be apprised how applicant intended the function/step of "a self-executing data structure” is to be performed. Emphasis added.

Rejection of Claims 24, 31 and 38 based on - New Matter
	Appellant states that paragraph [0071] which is (PGPub [0075]) provide adequate written description support for the limitation of Claims 24, 31 and 38. (PGPub [0075]) discloses “Thus, by periodically monitoring AIS transmissions, for example, system 96 can determine whether a carrier is creating a contract variance condition by allowing (or authorizing) a carrier-owned ship to engage in actions deemed suspicious (e.g., lingering too long at sea or too near another ship that there is the possibility of off-loading cargo or taking illicit cargo aboard). Likewise, system 96 can monitor AIS transmissions to ascertain whether the carrier's ship has put in at a prohibited port. Indeed, if the carrier's ship turns off the AIS that alone can be deemed a suspicious activity giving rise to a contract variance condition. If, by monitoring and analyzing the AIS transmissions, the system 96 determines a contract variance condition exists or has occurred, appropriate automatic responses and actions are invoked as already described.” Emphasis added by appellant.
	Examiner respectfully disagrees, claims 24, 31 and 38 recite the limitation “wherein the contract variance condition is based upon location information not being received.” the specification does not provide support for this limitation. The Appellant referenced (PGPub [0075]) still did not disclose nor explain that the contract variance condition is based upon location information not being received specifically, instead it is explaining activity giving rise to a contract variance condition. Although the specification discloses (PGPub ¶ [0082]) “... determining whether a predefined contract variance condition occurred can include responding to a signal generated by a sensor that is located remotely from and operating independently of the peer-to-peer network. For example, in the context of the representative export-import transaction, the signal can be a GPS signal, an AIS transmission, or other location-indicating signal generated by a remote sensor” However, the Applicant’s Specification doesn’t disclose the condition “contract variance condition is based upon location information not being received” Therefore this limitation is new matter as the specification does not provide support for “contract variance condition is based upon location information not being received”.

Rejection of Claims 24, 31 and 38 under 35 USC 112(d)
	Appellant states that, however, claim 24 requires that there are instances in which the location information not being received is a contract variance condition. Consequently, claim 24 further limits claim 21 in that it requires that “the “contract variance condition is based upon location information not being received”.
	Examiner notes that Claim 24 recites “… is based upon the location information not being received…” which contradicts claim 21 which recites “periodically receiving…” Similarly, claims 31 and 38 also recites “… is based upon the location information not being received…” However, claim 31 contradicts claim 28 which recites “periodically receiving…”, and claim 38 contradicts claim 35 “periodically receiving…” Claims 24, 31 and 38 did not further limits claims 21, 28 and 35 respectively. Therefore, A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers and not violate 4th paragraph statue, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Rejection of Claims 21-40 under 35 USC 103 
	Claim 21
Appellant states that Hunn did not disclose the limitation of claim 21 “automatically invoking the self-executing data structure based upon a real-time evaluation of the contract variance condition against the location information, wherein the contract variance condition is an action that is agreed upon in advance as a breach or potential breach of the smart contract”
Examiner notes, however, Hunn discloses this limitation in (Fig. 4, Fig16, ¶¶ [0037], [0074], [0118], [0123]-[0125] and [0143]). For example, Hunn discloses in (¶¶ [0123] Programmable clauses can be used for a variety of use cases as discussed above. In one example shown in FIG. 4, a data-driven contract can be established between a supplier and a purchaser of goods. As a first exemplary programmable
clause, a pricing clause can adjust in response to delivery conditions (e.g. delivery date, vibration, temperature and humidity in a shipping container as measured by IoT-enabled
sensors) or device failure rate/performance. As a second exemplary programmable
clause, a notice of delivery or rejection updates a purchaser based on data about the
geolocation and shipping conditions (e.g. temperature, humidity etc.); which may be an input to the first clause. As a third exemplary programmable clause, warranty terms can adjust based on device performance data. In yet another exemplary programmable clause, supplier stock requirements can adjust based on previous demand forecasts, inventory costs, or shipment times. Programmable clauses may be used for a wide variety of applications. [0124] In another example, a data-driven contract can be applied to a warranty agreement. As shown in an exemplary representation of FIG. 5, a data-driven contract can address the contractual obligations of delivering goods through
conditional statements that can be used for customizing a data-driven contract. Such a user interface is one optional implementation and is not intended to limit the system and
method. In this example, if goods purchased from a third party are stored in conditions
that do not meet criteria set out in industry guidelines or consistent with a quality clause, then the consideration payable under the pricing clause in the contract may be reduced (e.g. by 5%) in accordance with the provisions set out in the consideration clause or the contract may be terminated at the election of the counterparty. [0125] Another example may be a Service Level Agreement (SLA) for a IT infrastructure. Application health data and/or server uptime data may be used to assess compliance with a “performance requirements” clause. Where a breach of a performance requirement occurs, this may update a second, “service credits”, clause to issue a discount/credit. This may in turn be used by a third, pricing, clause, that applies the credit against the price payable under the contract based upon the logic. Emphasis added. These are all instances of automatically invoking the self-executing data structure (Programmable clauses) based upon a real-time evaluation of the contract variance condition mapped to the recited claim 21 limitation above.
	On the limitation of claim 21 “periodically receiving, from a sensor located remotely from the peer-to-peer network, location information of the vessel” Hunn teaches “periodically receiving, from a sensor located remotely from the peer-to-peer network”...”  In addition to disclosures of (¶¶ [0123]-[0125]) above, (¶¶  [0173])  discloses “Providing a contract management platform S100 can include managing resources of a data - driven contract S130 as shown in FIG . 7B, which functions to managing computing and data resources used in performing. As one challenge, multiple data - driven contracts will share computing resources. Managing resources of a data - driven contract can facilitate scaling and reliability of the platform for forming and executing data - driven contracts. A data - driven contract is preferably continuously or at least periodically maintained. As described herein the contract management platform may be integrated with various inputs and outputs , and Block S100 can include maintaining external programmatic interface , which may include managing data connections to network - connected devices (e . g . , IoT devices , sensor networks , and / or other suitable devices) and API enabled data platforms (e . g . , web platforms for various functionality such as data logging , invoicing tools , payment tools , or any suitable type of platform).” Emphasis added, 
And Rankin teaches the remaining part of the limitation “...location information of the vessel” in (¶¶ [0017]). For Example, in (¶¶ [0014]) The data is secured by using a local private permissioned blockchain instance (a sidechain), which is stored in database 224. This is unique to each ship. Each ID communicator has a private and public key used for encrypting the data it provides to computer 222 for updating the sidechain in database 224. Thus, every update of position, temperature, etc. from the ID communicator is added to the sidechain to provide a secure, detailed status of the journey and conditions during the journey for the goods in the container. [0015] A transceiver 226 communicates with a satellite 232, and may include a GPS receiver. Alternately, the GPS receivers in the containers could be used instead, without a GPS receiver associated with transceiver 226. In other embodiments, a separate GPS receiver could be used, or a GPS receiver associated with the container ship could be used instead of the GPS receivers 228 and 230 in the containers. [ 0016 ) The transceiver provides a copy of the current sidechain to satellite 232, which then communicates with a satellite transceiver 234. Satellite transceiver 234 communicates through the Internet 236 with a computer 240 at a shipping company facility 238. The sidechain received is used to update a blockchain in database 242. (¶¶ [0017]) In one embodiment, the computer 222, database 224, and transceivers 220 and 226 are mounted in the container trucks 104 and 110 of FIG. 1. In alternate embodiments, the system can be used on other transporters in the shipping chain, such as an airplane or a drone. In this way, complete end - to - end tracking is provided. The sidechain may be handed off to the container ship computer when the container is loaded. Thus, multiple sidechains from multiple trucks can be combined into a larger sidechain for the container ship. Similar computer systems and sidechains may be provided at docking facilities, where containers are stored while awaiting loading onto a ship, or after being off - loaded and waiting to be loaded on a truck. Thus, the conditions of the goods while sitting in the facility can be tracked. With busy ports, worker strikes, etc., containers can spend a substantial amount of time at a dock. A similar system can be provided at a customs office, with the sidechain being updated to reflect any opening of the container and inspection of the goods. Emphasis added.
	Examiner additionally, add that the programmable clause of Hunn’s disclosure is a real-time evaluation of contract variance despite the Appellant disagrees, (¶¶ [0123]) “Programmable clauses can be used for a variety of use cases as discussed above...” and one of the explanation above of a programmable clause can be found in (¶¶ [0068]-[0069]). As disclosed by Hunn in [0068] Programmable Clauses, [0069] A data-driven contract of a preferred embodiment functions as an agreed arrangement defining the legal relationship between the contracting parties and any other involved entities. The data-driven contract in one mode can serve as an alternative to and/or a supplement to a traditional/static legal contract and, in an alternative or concurrent mode, can serve as an automated machine process for driving and responding to external events and data. A data-driven contract can be used in automatic audits, compliance checks, and fulfillment of the contract obligations based on data provided by a counterparty or other sources, amongst others. [0070] data-driven contract preferably includes a set of programmable clauses, which can enable the terms and conditions of the data-driven contract to update and change in real time in response to data and external events after the contract is formed. Emphasis added. Therefore, combining this mappings makes it obvious for a person of ordinary skill in the art to incorporate the location information of the vessel as disclosed by Rankin in the location tracker of Hunn, in order to execute a smart contract/ programmable clause, based on tracking the location of cargo in a cargo container or ship, Rankin.
	Appellant also states that the Examiner ignores the limitations of “wherein the contract variance condition is an action that is agreed upon in advance as a breach or potential breach of the smart contract”. Examiner respectfully disagrees.
	Examiner again notes that this is taught by Hunn in (¶¶ [0123]-[0125]) as disclosed above as it obvious for a person of ordinary skill in the art to incorporate the location information of the vessel as disclosed by Rankin in the location tracker of Hunn, in order to execute a smart contract/ programmable clause, based on tracking the location of cargo in a cargo container or ship, Rankin.

	Claim 24
	Claim 24, 31 and 38 recite the limitation “wherein the contract variance condition is based on a characteristic regarding location”
Appellant states that here, the Examiner does not even allege that Skaaksrud teaches the limitations at issue, which are "the contract variance condition is based upon the location information not being received." Rather, the Examiner merely asserts that "Skaaksrud discloses the characteristic regarding the location is the location information not being received." Assuming this to be accurate, this does not establish that not receiving location information is a basis for the contract variance condition.
Examiner respectfully disagrees, as described extensively above (¶¶ [0123]-[0125]) of Hunn in view of (¶¶ [0017]) of Rankin disclose wherein the contract variance condition is based on location information of the vessel, but did not explicitly disclose the characteristic regarding the location is the location information not being received.
Skaaksrud discloses the characteristic regarding the location, is the location information not being received (¶¶ [0469], [0990]). For example, [0469] disclose “In an exemplary embodiment where a master node attempts to determine its own location via advertising techniques, the master node may detect a loss of location confidence (e.g., upon a loss of detected GPS signals; upon detecting a separate signal to processing unit 400 indicating the master node's location is unknown; when processing unit 400 senses movement (e.g., via accelerometers (not shown) or the like) but cannot confirm that the location circuitry 475 is providing updated location information for the node, etc.). In other words, the master node becomes aware that it no longer has a known location.”
And in [0990] “At step 2110, method 2100 continues by recording a logical change of the first of the master nodes to be operating in a temporary ID node mode as a result of the environmental change. For example, the logical change essentially has the first master node temporarily operating in the temporary ID node mode with ID node like features as a result of, for example, a detected lack of location signal reception (e.g., GPS signal loss), being exposed to an adverse RF environment that impedes reception of a location signal, being in a container that shields an interior of the container from reception of the location signal, being in a shielded structure (e.g., indoors within a building where GPS signals are difficult to pick up), and being substantially near shielding material (e.g., being placed next to metal objects that may adversely interfere with RF signal reception). In another embodiment, the temporary ID node mode may be characterized as still allowing the first of the master nodes to communicate with the server while no longer being able to self-determine its location.” Therefore, it would have been obvious for a person of ordinary skill in the art to use the location information not been received as disclosed by Skaaksrud as the characteristic information regarding location of Hunn in view of Rankin, in order to allow for an action to be performed when the characteristic regarding location information not being received.

	

Claim 25
	Claim 25, 32 and 39 recite “wherein the contract variance condition is based upon the vessel being stationary at sea.”
Appellant state that neither Hunn nor Rankin disclose that the location is stationery, Examiner agrees, but furthermore, the Appellant declares that the Examiner's position, Skaaksrud does not disclose "wherein the contract variance [condition is] based upon the vessel being stationary." At best, paragraph [0469] teaches that the processing unit 400 senses movement via accelerometers. However, the ability to sense movement does not correspond to the claimed "the contract variance condition is based upon the vessel being stationary at sea." There is no teaching within any of the Examiner's cited references that being stationary is a contract variance condition (i.e., "an action that is agreed upon in advance as a breach or potential breach of the smart contract"). Further, the Examiner's cited references fail to teach or suggestion that being station at sea is a contract variance condition.
Examiner respectfully disagrees. That fact that the programmable clauses are set up to define contract variance as taught by Hunn has been disclosed extensively above and that the shipping vessels of Rankin sails “obviously” in the sea as disclose in (¶¶ [0017] and further on tracking the location of cargo in a cargo container or ship, Rankin (¶¶ [0052]-[0057]). However, Skaaksrud discloses wherein the contract variance based upon the vessel being stationary (“via accelerometers”, ¶¶ [0469]) “...” (¶¶ [0443], [0448] and [0469]). And furthermore, Skaaksrud discloses in [0443] Furthermore, the timing between such ranging steps may vary dynamically depending upon whether the node is moving. Those skilled in the art will appreciate that when moving, a quicker flow through such ranging steps will help to provide better accuracy given the movement of nodes. Thus, the time interval between instructing a node to broadcast one or more messages at a particular power level and then instructing that node to broadcast one or more messages at a different power level may be desired to be shorter when the node is moving, which can be determined based upon context data. For example, the context data may indicate the node is within a node package an on a moving conveyor system. As such, the node is moving relative to fixed master nodes that may be positioned along the conveyor system. Thus, server may have the first node perform the ranging steps where power is varied in relative quick succession compared to a situation where the context data indicates the node is not moving or is substantially stationary. Therefore, it would have been obvious for a person of ordinary skill in the art to use the characteristic that the location is stationary as disclosed by Skaaksrud as the location information of Hunn in view of Rankin in order to allow for an action to be performed when the object is no longer moving.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        

Conferees:
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.